Opinion by
Judge Hardin :
The demand in this case not being for the recovery of incidental damages, but for property, and a claim in money on which $200 were paid on the compromise judgment, the appellee had a lien thereon for his fee as the plaintiff’s attorney, of which the pendency of the suit was notice to the defendants according to the decision of this court in the case of Stephens & Hermes v. Farrar Brothers, 4 Bush 13, and the lien was properly asserted by the motion for a rule on the grounds disclosed, and the court therefore erred in refusing to. award the rule for the purpose of litigating the defendant’s claim.
Therefore the judgment is reversed, and the cause remanded for proceedings not inconsistent with this opinion.